Title: From Thomas Jefferson to Martha Jefferson Randolph, 4 December 1791
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My Dear Daughter
Philadelphia Dec. 4. 1791.

We are well here, tho’ still without news from Mr. Randolph or yourself, tho’ we have been eight weeks from Monticello. Maria was to have written to you to-day, but she has been so closely engaged in pasting paper together in the form of a pocket book that she has  not been able. She has been constantly getting colds since she came here. I have put on board Capt Stratton a box with the following articles for your three house-maids.
36. yds. callimanco
13 1/2 hds. calico of different patterns
25. yds. linen
9. yds. muslin
9. pr. cotton stockings thread.
I put into the same box for you la Cuisiniere Bourgeoise and the following books which Mr. Randolph wished to see. Ginanni del grano—Duhamel, maniere de conserver le grain, Duhamel de l’insecte de l’Angoumois.—Mr. Randolph sees by the papers sent him what is the price of wheat here. Perhaps he might think it worth while to send his Varina wheat here. He could always have the money in Richmond within a fortnight from the arrival of the wheat. I shall be very ready to have it received and disposed of for him on the best terms, if he chuses. So as to corn or any thing else. My affectionate love attends you all. Adieu my dear dear daughter,

Th: Jefferson

